106 F.3d 402
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.George TATE, Plaintiff-Appellant,v.TENNESSEE DEPARTMENT OF CORRECTIONS;  Christine J. Bradley;Jack Morgan;  Dr. Donald Boatright;  Charles McKinney;Carolyn Sutton;  Lessie Viment;  J.T. Wylie;  A. Lee Majors;L. Haines;  Sharon Adams;  J. Samples;  Ron Abby;  JohnAllen;  Howard Schwartz;  Donald Webb;  David Ragland,Defendants-Appellees.
Nos. 95-5851, 95-5868.
United States Court of Appeals, Sixth Circuit.
Jan. 29, 1997.

Before:  CONTIE, RYAN, and BOGGS, Circuit Judges.

ORDER

1
George Tate, a pro se Tennessee prisoner, appeals three district court orders dismissing his complaint in favor of the defendants in this civil rights case filed under 42 U.S.C. § 1983.  These cases have been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Tate sued the Tennessee Department of Corrections (TDOC), the TDOC Commissioner, the Warden at the Middle Tennessee Reception Center in Nashville, Tennessee, and several


3
The district court properly granted summary judgment in favor of defendants Ragland, Webb, Adams, Majors, Allan, Schwartz and Boatright.  On appeal, this court reviews a grant of summary judgment de novo.  Harrow Prods., Inc. v. Liberty Mut. Ins. Co., 64 F.3d 1015, 1019 (6th Cir.1995).  Tate did not show that there was a genuine issue of material fact surrounding his claims of retaliation and cruel and unusual punishment.  Thus, the moving parties were entitled to judgment as a matter of law.  Fed.R.Civ.P. 56(c);  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-50 (1986);  Johnson v. United States Postal Serv., 64 F.3d 233, 236 (6th Cir.1995).


4
Accordingly, Tate's motion for counsel is denied, and the district court's orders are affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.